Case 1:18-cv-06787-PKC-SJB Document 1 Filed 11/29/18 Page 1 of 7 PageID #: 1




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK (BROOKLYN DIVISION)
     ---------------------------------------------------------x

     YOSEF GOLD,                                                      COMPLAINT AND DEMAND
                                                                      FOR JURY TRIAL
                               Plaintiff,

     -against-

     SHAPIRO, DICARO, & BARAK, LLC; SELECT
          PORTFOLIO SERVICING, INC.

                                          Defendants.
     ---------------------------------------------------------x

     Plaintiff, YOSEF GOLD, by way of his complaint alleges the following:

                                                   INTRODUCTION

     1.      This is an action for damages brought by an individual consumer for Defendants’

     violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1962 (“FDCPA”); and the New

     York Deceptive Acts and Practices law, General Business Law § 349. These laws prohibit debt

     collectors from engaging in abusive, deceptive, and unfair collection practices.

                                            JURISDICTION AND VENUE

     2.      Jurisdiction is premised on 28 U.S.C. § 1331, and supplemental jurisdiction exists for the

     state law claims pursuant to 28 U.S.C. § 1367. Declaratory relief is available pursuant to 28

     U.S.C. §§ 2201 and 2202. Venue is premised on 28 U.S.C. §1391 in that the conduct complained

     of occurred within the territorial jurisdiction of this Court.

                                                    PARTIES


     3.      Plaintiff is a natural person who resides in Kings County, State of New York.

     4.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA.




                                                            -1-
Case 1:18-cv-06787-PKC-SJB Document 1 Filed 11/29/18 Page 2 of 7 PageID #: 2




     5.     Defendant SHAPIRO, DICARO, & BARAK, LLC (“Shapiro”) is a law firm with its

     primary offices located at 175 Mile Crossing Blvd. Rochester, NY 14624. On information and

     belief, Shapiro’s primary business is the prosecution of foreclosure actions in New York.

     6.     Defendant Shapiro is a “debt collector” as defined by 15 U.S.C. § 1692a(6) of the

     FDCPA.

     7.     Upon formation and belief, Defendant SELECT PORTFOLIO SERVICING, INC.

     (“SPS”) is a foreign business corporation, with its principal executive office at 3217 S. DECKER

     LAKE DR., SALT LAKE CITY, UTAH, 84119.

     8.     Defendant SPS is a “debt collector” ” as defined by 15 U.S.C. § 1692a(6) of the FDCPA.



                                       STATEMENT OF FACTS

    9.      On or about July 28, 2003, nonparty Mortgage Electronic Registration Systems, Inc.

     (“MERS”) as nominee for Greenpoint Mortgage Funding, Inc. (hereinafter “Greenpoint”)

     entered into a mortgage agreement with the prior owner of 1251 42nd Street, Brooklyn, New

     York, Unit 5 (hereinafter “Subject Premises”), Plaintiff Yosef Gold a/k/a Yousef Gold

     (hereinafter “Gold” or “Borrower”), in the principal amount of $270,000.00, presumably to

     purchase or improve the Subject Premises (hereinafter “Mortgage Agreement 1”).

     10.    On or about September 1, 2006, nonparty MERS as nominee for Greenpoint assigned its

     interest to Mortgage Agreement 1 to DLJ Mortgage Capital, Inc. (hereinafter “DLJ”).

     11.    On or about September 15, 2006, JPMorgan Chase Bank, N.A. (“Chase”) entered into

     another mortgage agreement with prior-owner Gold in the principal amount of $338,442.14.00,

     presumably to purchase or improve the Subject Premises (hereinafter “Mortgage Agreement 2”).

     12.    On or about September 15, 2006, JPMorgan Chase Bank, N.A. (“Chase”) entered into




                                                   -2-
Case 1:18-cv-06787-PKC-SJB Document 1 Filed 11/29/18 Page 3 of 7 PageID #: 3




     another mortgage agreement with prior-owner Gold in the principal amount of $338,442.14.00,

     presumably to purchase or improve the Subject Premises (hereinafter “Mortgage Agreement 2”).

     13.    On or about September 15, 2006, Chase entered into a Consolidation, Extension,

     Modification Agreement which consolidated Mortgage Agreement 1 and Mortgage Agreement

     2, which created a combined principal due of $600,000.00 (hereinafter referred to as “CEMA” or

     “Mortgage Agreement 3”).

     14.    On or about April 10, 2008, Chase assigned its interest in Mortgage Agreement 3 to

     Chase Home Finance LLC (hereinafter “CHF”).

     15.    On or about April 11, 2008, Chase Home Finance, LLC, commenced a foreclosure action

     against Plaintiff by filing a summons and complaint in the Supreme Court of Kings County bearing

     index number 11803/2008 (“2008 Foreclosure Action).

     16.    On or about December 12, 2008, the Subject Property was transferred to Zahav Family

     Trust (hereinafter “Owner” or “Zahav Trust”) acquired the Subject Premises.

     17.    On or November 21, 2013, the 2008 Foreclosure Action was dismissed for abandonment

     by order of Supreme Court Justice Hon. Lawrence Knipel, pursuant to CPLR §3215(c).

     18.    On or about February 4, 2014, CHF assigned its interest in Mortgage Agreement 3 to The

     Bank of New York Mellon Trust Company, NA, successor to The Bank of New York Trust

     Company, NA, as trustee, for Chase Mortgage Finance Trust Multi-Class Mortgage Pass-Through

     Certificates, Series 2007-S2 (hereinafter “Plaintiff” or “BNY”).

     19.    On or around October 5, 2017, over three years after the statute of limitations expired,

     Defendant SPS sent a letter captioned “YOU MAY BE AT RISK OF FORECLOSURE. PLEASE

     READ THE FOLLOWING NOTICE CAREFULLY” to Plaintiff. (See Exhibit A). The letter,

     among other things states: “As of October 5, 2017, your home is 1922 days and $307,409.68 in




                                                   -3-
Case 1:18-cv-06787-PKC-SJB Document 1 Filed 11/29/18 Page 4 of 7 PageID #: 4




     default. Under New York State Law, we are required to send you this notice to inform you that

     you are at risk of losing your home.”

     20.    The SPS letter further states “If you have not taken any action to resolve this matter within

     90 days from the date this notice was mailed, we may commence legal action against you (or

     sooner if you cease to live in the dwelling as your primary residence.)”

     21.    The SPS letter further concedes Defendant’s SPS’s status as a debt collector, stating:




     22.    On or around October 6, 2017, Defendant SPS sent a second letter titled “NOTICE OF

     DEFAULT - RIGHT TO CURE.”

     23.    The letter further stated:




     24.    Upon information and belief these letters were mailed out by Defendant Shapiro at the

     behest of Defendant SPS.

     25.    On March 2, 2018, after the statute of limitations expired, and after all payments were duly

     accelerated making all the payment due, US Bank National Association (“US BANK”),

     commenced a foreclosure action in Kings County Supreme Court under index number



                                                    -4-
Case 1:18-cv-06787-PKC-SJB Document 1 Filed 11/29/18 Page 5 of 7 PageID #: 5




     501016/2018 (“2018 Foreclosure”), against Plaintiff Yosef Gold to foreclose on the Subject

     Property.

     26.     The 2018 Foreclosure was commenced by Defendant Shapiro.

     27.     Upon information and belief Defendant Shapiro commenced the 2018 Foreclosure at the

     behest of and under the direction of Defendant SPS.

     28.     On or about March 1, 2018, Plaintiff Gold filed an answer with counterclaims seeking,

     among other reliefs, an order cancelling and discharging the mortgage as time-barred.

     29.     On or about August 21, 2018, a Decision and Order was issued by the Hon. Noach Dear,

     Kings County Supreme Court, dismissing the 2018 Foreclosure Action as past the statute of

     limitations.

                                       FIRST CAUSE OF ACTION
                              (Violation of Fair Debt Collection Practices Act)

     30.     Plaintiff repeats and realleges and incorporated all the allegations made in paragraphs 1

     through 22 as if fully set forth herein.

     31.     Letters akin to those sent by Defendants are to be evaluated under the “unsophisticated

     consumer” standard.

     32.     Defendants SPS & SHAPIRO violated the following provisions of the FDCPA:

                 a. 15 U.S.C. § 1692e, by using false and deceptive representations in connection

                     with the collection of the debt claimed to be owed by Plaintiff;

                 b. 15 U.S.C. § 1692e(2), by misrepresenting the character, amount, or legal status of

                     the asserted debt; and

                 c. 15 U.S.C. § 1692e(5), by threatening to take an action that cannot legally be taken

                     or that is not intended to be taken.




                                                      -5-
Case 1:18-cv-06787-PKC-SJB Document 1 Filed 11/29/18 Page 6 of 7 PageID #: 6




     33.     As a result of Defendants threats to sue to take the home, Plaintiff has suffered and

     continues to suffer severe emotional distress and anxiety.

     34.     As a result of Defendants 2018 Foreclosure Action which was time barred by the statute

     of limitations, Plaintiff has suffered and continues to suffer severe emotional distress and

     anxiety.

     35.     Defendants are therefore liable to Plaintiff for actual, statutory, as well as reasonable

     costs and attorneys’ fees.

                                  SECOND CAUSE OF ACTION
                               (Violation of the General Business Law)


     36.     Plaintiff repeats and realleges and incorporated all the allegations made in paragraphs 1

     through 27 as if fully set forth herein.

     37.     General Business Law section 349 prohibits the use of deceptive or unfair practices in

     connection with the collection of debts.

     38.     Defendants SPS & SHAPIRO engaged in deceptive conduct in the collection of debts.

     39.     This deceptive conduct included commencing a foreclosure action on a mortgage that

     Defendants SPS & SHAPIRO knew was past the statute of limitations and not legally collectible.

     40.     This conduct was materially deceptive and Plaintiff has suffered actual injury as a result.

     41.     Plaintiff is entitled to damages and attorneys’ fees as a result of Defendants’ violation of

     GBL § 349.

                                           PRAYER FOR RELIEF


     WHEREFORE, Plaintiff respectfully requests this Court to:


                 a. Award actual damages in an amount to be determined at trial;

                 b. Award statutory damages as set forth above;



                                                     -6-
Case 1:18-cv-06787-PKC-SJB Document 1 Filed 11/29/18 Page 7 of 7 PageID #: 7




              c. Award reasonable attorney’s fees, costs and disbursements; and

              d. Award such other and further relief as this Court may deem just and proper



           Date: November 28, 2018
           Kew Gardens, New York

                                                      Yours etc.,
                                         SHIRYAK, BOWMAN, ANDERSON, GILL &
                                             KADOCHNIKOV, BOWMAN LLP

                                                      __/S/ Btzalel Hirschhorn, Esq. _______
                                                      Btzalel Hirschhorn, Esq.
                                                      Attorneys for Plaintiff
                                                      8002 Kew Gardens Rd., Ste. 600
                                                      Kew Gardens, NY 11415
                                                      718-263-6800
                                                      Bhirschhorn@abzlaw.com
                                                      Counsel for Plaintiff Yosef Gold




                                                -7-
